Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a phone holder. However, the prior art of record have failed to teach at least the combination of the phone holder, comprising a base, a pull rod configured to hold the phone, and a left clamping arm and a right clamping arm, wherein the base is provided with a positioning shaft, the left clamping arm comprises a left clamping rod and a first clamping part, the first clamping part is mounted at an end of the left clamping rod in a rotatable manner, and the other end of the left clamping rod is in transmission connection with the pull rod; the right clamping arm comprises a right clamping rod and a second clamping part, the second clamping part is mounted at one end of the right clamping rod in a rotatable manner, and the other end of the right clamping rod is in transmission connection with the pull rod; the left clamping rod and the right clamping rod are mounted on the positioning shaft in a rotatable and crossed manner; and due to the phone’s gravity, the pull rod drives the left clamping rod and the right clamping rod to rotate in reverse, such that the first clamping part and the second clamping part can be adjacent to each other to clamp the phone along with the other recitations as claimed in claim 1. 	The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631